DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15th, 2022 has been entered.
Amendment Entered
In response to the amendment filed on January 19th, 2022, the amended claims 1, 7-8, 11-13, 18, and 20 are entered.
Response to Arguments
Applicant's arguments, filed on January 19th, 2022, with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. Applicant argues that the claim is significantly more than an abstract idea. The applicant has amended Claim 1 to include the limitation “the pulse wave signal representing a biological condition of the user”, “generate a second pulse wave analysis result based on the obtained reference parameter, estimate an amount of change in the bio-information compared to the time of the calibration based on an amount of change in the first pulse wave analysis result compared to the second pulse wave analysis result and a bio-information estimation model”, and “the estimated amount of change in the bio-information, and wherein the bio-information estimation model is a predefined model based on one of linear/nonlinear regression analysis, neutral network or deep learning” as newly recited steps that cannot practically be performed in the mind. Examiner respectfully disagrees. The newly added limitations still recite steps for organizing information, analyzing biosignal content, and classifying data obtained through generic sensors.  
At Pg. 10 of the Reply, Applicant argues that “under Prong One of Step 2A, claim 1 does not recite any of the three groupings of subject matter that may be considered as an abstract idea”. At Pg. 11 of the Reply, Applicant argues that “under Prong Two of Step 2A, even assuming that claim 1 recites any alleged judicial exception, the alleged judicial exception is integrated into a practical application of the exception”. Examiner respectfully disagrees. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows. 
STEP 1: Regarding claim 1, the claim recites a series of steps or acts, including using a pulse wave sensor to measure a pulse wave signal from a user. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of estimating the bio-information for assessing health of the user based on a reference bio-information obtained at the time of the calibration and the estimated amount of change in the bio-information sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea. 
STEP 2A, PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim recites the additional steps of receiving a plethysmograph waveform from a sensor, processing the waveform, obtaining and combining two or more parameters using the hardware processor, and estimating the bio-information. The claim limitations fail to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. The estimation of the bio-information for assessing health of the user based on a reference bio-information obtained at the time of the calibration and the estimated amount of change in the bio-information does not provide an improvement to the technological field, effect a particular treatment/change, nor utilize a particular machine to perform the Abstract Idea. Furthermore, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately.  The claim here does not provide an improvement to the technical field as none of the elements are individually conventional and even when taken together, do not act in concert to improve a technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non- statutory subject matter. 
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of receiving a plethysmograph waveform from a sensor, processing the waveform, obtaining and combining two or more parameters using the hardware processor, and estimating the bio-information. The acquiring, sampling, and storing steps are each recited at a high level of generality such that it amounts to insignificant presolution and postsolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea and storing a value. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well- understood, routine, and conventional data gathering and storing engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such a generic sensor and use of a hardware processor does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, the claimed invention does not amount to significantly more than the Abstract Idea. 
Applicant further argues at Pg. 11 of the Reply that “the claimed operations cannot be performed in the human mind using mental steps”. Applicant’s arguments are not fully understood. There is no explanation as to why the claim limitations cannot be performed by the human mind. Applicant alleges that the claim integrates the recited judicial exception into a practical application of that exception. However, the newly added limitations merely extends the analysis, without applying the analysis to anything meaningful.
The claims recite mental processes performed on a computer control system.  The “Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’ Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).” MPEP 2106.04(a)(2) III.  Thus, the processor in the apparatus claim does not prevent identification of the abstract idea as a mental process.  There is no time limit recited for performing the steps.  The claimed steps can be performed via pen and paper or in a person’s mind with no time limit.  The computer is merely utilized as a tool to perform the mental steps.
“The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or other technology.  Unlike McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processor, units, and memory perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements.
Applicant’s arguments with respect to the rejection of claims 1-8, 10-18, and 20-22 under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Claim 1 recites “neutral network” in line 24, but should read “neural network”
Claim 13 recites “neutral network” in line 21, but should read “neural network”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “pulse wave signal” in line 3, then later recites “a pulse wave signal” in line 12. It is unclear whether these two pulse wave signals are referring to the same signal, or two separate signals.
	Claim 13 recites “pulse wave signal” in line 3, then later recites “a pulse wave signal” in line 10. It is unclear whether these two pulse wave signals are referring to the same signal, or two separate signals.
	The dependent claims 2-8, 10-12, 14-18, and 20-22 inherit but fail to remedy the deficiencies of independent claims 1 and 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
measure a pulse wave signal from a user…
obtain two or more parameters among a maximum point, an onset point, and a point between the maximum point and the onset point, from a waveform of the measured pulse wave signal; and
combine the obtained two or more parameters to generate a pulse wave analysis result… 
obtain a reference parameter based on a pulse wave signal at a time of a calibration, 
generate a second pulse wave analysis result based on the obtained reference parameter,
estimate an amount of change in the bio-information compared to the time of the calibration based on an amount of change in the first pulse wave analysis result compared to the second pulse wave analysis result and a bio-information estimation model,
estimate the bio-information for assessing health of the user based on a reference bio-information obtained at the time of the calibration and the estimated amount of change in the bio-information, and 
wherein the bio-information estimation model is a predefined model based on one of linear/nonlinear regression analysis, neutral network or deep learning.
Independent Claim 13 recites:	
measuring, by an apparatus for estimating the bio-information, a pulse wave signal from a user, the pulse wave signal representing a biological condition of the user; 
obtaining, by the apparatus, two or more parameters among a maximum point, an onset point, and a point between the maximum point and the onset point, from a waveform of the measured pulse wave signal; 
combining, by the apparatus, the obtained two or more parameters to generate a first pulse wave analysis result; 
o5obtaining a reference parameter based on a pulse wave signal at a time of a calibration;
generating a second pulse wave analysis result based on the obtained reference parameter; 
estimating an amount of change in the bio-information compared to the time of the calibration based on an amount of change in the first pulse wave analysis result compared to the second pulse wave analysis result and a bio-information estimation model, 
estimating the bio-information for assessing health of the user based on a reference bio-information obtained at the time of the calibration and the estimated amount of change in the bio-information, 
wherein the bio-information estimation model is a predefined model based on one of linear/nonlinear regression analysis, neutral network or deep learning.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of measuring, obtaining, combining, and estimating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step to “combine the obtained two or more parameters” in independent Claim 1 is a mathematical relationship to determine a pulse wave analysis result. Referring to paragraph [0057] of the specification, the pulse wave can be analyzed from “addition, subtraction, and multiplication of the two parameters, a median value and a mean value of the two parameters”, which represent a mathematical relationship in order to combine two parameters. Referring to paragraph [0058] of the specification, equations are utilized to calculate combination results. Referring to paragraph [0063] of the specification, multiple calculation algorithms are cited.  
The claimed steps of measuring, obtaining, combining, and estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for a generated result that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-8, 10-18, and 20-22 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for measuring, obtaining, combining, and estimating merely invoke a computer as a tool.
The data-gathering step and the data-output step do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring, obtaining, combining, and estimating.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to generate a result. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for measuring, obtaining, combining, and estimating. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: processor, output interface, memory, and sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0035]-[0040] and Figures 3A-3B) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. measuring, obtaining, combining, and estimating) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3. Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 10-13, 15, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (U.S. Publication No. 2014/0066785; previously cited) in view of Lu et al (U.S. Publication No. 2020/0297220).
Regarding Claim 1, Watson discloses an apparatus for estimating bio-information (system 100 configured to determine a cardiovascular parameter of an individual; [0023]), the apparatus comprising: 
a pulse wave sensor (sensor 106) configured to measure a pulse wave signal from a user, the pulse wave signal representing a biological condition of the user (sensor 106 that is operably coupled to the monitor 104 and configured to detect the PPG signals. The PPG signals may correspond to pulse waves detected from blood flow in a circulatory system of the individual. The pulse waves may be caused by contractions of the heart; [0023]); and 
a processor (a “module” may include hardware components (e.g., processor, controller), software components, or a combination thereof including any associated circuitry; [0025]) configured to: obtain two or more parameters among a maximum point (max is the maximum value in the data set; [0051]; systolic peak 124; [0034-0035]; Figures 1B-1C), an onset point (first foot 134A; Figure 1B; second foot 134B, Figure 1C), and a point between the maximum point and the onset point (median is the median value in the data set…X is a corresponding value of a data point; [0051]), from a waveform of the measured pulse wave signal; and 
combine the obtained two or more parameters (Interpretation #1: The skew metric may be determined using at least one of Pearson’s skewness, Fisher-Pear son standardized moment coefficient, quartile-based measurements, distance skewness, Cyhelsky's skewness coefficients, or a morphological metric of the derivative waveform; [0050]; Additional equations to determine skew metric may also include…; [0051]; Examiner’s Note: As indicated by “using at least one of…” ([0050]) and “additional equations” ([0051]), there may be multiple equations—a combination of those presented in Equations 1-12—that are used to determine skew metric, which would provide a combination of a point between the maximum point and the onset point, maximum, and onset points to generate a result)
(Interpretation #2: amplitude; systolic peak 124; first foot 134A; second foot 134B [0031-0036]; Figures 1B-1C; the skew metric is indicative of a morphology of at least one of the pulse waves in the derivative waveform; [0012]; Examiner’s Note: the morphology of the pulse wave is analyzed to find the systolic peak, which would represent the maximum point, and the foot, which would represent the onset point; therefore, the two parameters of maximum point and onset point would be combined to generate a result) 
to generate a first pulse wave analysis result ([0050-0051] and Equations 1-12 discloses determining the skew metric (step 210) from the parameters on the waveform),  
wherein the processor is further configured to obtain a reference parameter (constants and/or coefficients that are computed from relationships derived from observed historical data (e.g. relationships with patient demographic data, such as BMI, height, weight, and the like) and/or measured signal characteristics (e.g. heart rate, a skew metric of the PPG waveform 120, another skew metric of the derivative waveform 122) based on a pulse wave signal at a time of a calibration (In some embodiments, the constants and/or coefficients may be derived in whole or in part by calibration through, for example, dilution methods for obtaining cardiac output from which stroke volume can be derived if heart rate is known; [0046]) and estimate the bio-information for assessing health of the user (the workstation 326 may be configured to display an estimate of an individual’s blood oxygen saturation generated by the monitor 314 (referred to as an SpO2, measurement), HR information from the monitor 314, and blood pressure from a blood pressure monitor (not shown) on the display 328; [0061]) based on a reference bio-information obtained at the time of the calibration and the estimated amount of change in the bio-information (The cardiac output may be determined using the stroke volume. Cardiac output may be defined as the product of stroke volume and heart rate; [0046]; [0055] and Equations 13-16 disclose how cardiac parameters can be determined from the skew metric and the obtained parameters).
Watson fails to disclose wherein the apparatus generates a second pulse wave analysis result based on the obtained reference parameter, estimate an amount of change in the bio-information compared to the time of the calibration based on an amount of change in the first pulse wave analysis result compared to the second pulse wave analysis result and a bio-information estimation model, and wherein the bio-information estimation model is a predefined model based on one of linear/nonlinear regression analysis, neutral network or deep learning.
In a similar technical field, Lu discloses a device for calculating, estimating, or monitoring the blood pressure of a subject based on physiological features and personalized models (Abstract), wherein the apparatus generates a second pulse wave analysis result based on the obtained reference parameter (analysis module 220; 320; [0076-0092]; Figure 3; Examiner’s Note: the analysis module outputs multiple analysis results based on the parameters of the signal), estimate an amount of change in the bio-information ([0142]) compared to the time of the calibration (the set of calibration data is acquired at a second time interval; [0018]) based on an amount of change in the first pulse wave analysis result compared to the second pulse wave analysis result (In some embodiments, the system may identify an abnormal signal or waveform (e.g., an abnormal sinus rhythm R wave, another physiological signal, or the like) that may be unsuitable for deriving physiological features, such an abnormal signal or waveform may be abandoned to avoid to be involved in the subsequent calculation or analysis. In some embodiments, the acquired ECG signal may be compared with a reference signal to determine whether the acquired ECG signal includes an abnormal R wave. The reference signal may be a normal sinus rhythm ECG signal, or may be retrieved from a database having historical data; [0135]) and a bio-information estimation model (models 121; calibrated model, personalized model, designated model), and wherein the bio-information estimation model is a predefined model based on one of linear/nonlinear regression analysis ([0113], [0121], [0139], [0142]) neutral network ([0113]) or deep learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the model teachings of Lu into those of Watson in order to provide personalized models that improve the accuracy of the bio-signal estimation, which includes the analyzation of different types of information or different portions of the information (Lu [0113]). 

Regarding Claim 2, Watson discloses wherein the pulse wave signal comprises any one or any combination of photoplethysmogram (PPG) (The system 100 is configured to acquire physiological signals (e.g., photoplethysmogram (PPG) signals or signals that describe blood pressure…the PPG signals may correspond to pulse waves detected from blood flow in a circulatory system of the individual. The pulse waves may be caused by contractions of the heart; [0023]), impedance plethysmogram (IPG), and video plethysmogram (VPG).  

Regarding Claim 4, Watson discloses wherein the processor is further configured to: obtain a representative waveform representing the measured pulse wave signal (FIG. 1B illustrates, according to an embodiment, a representative PPG waveform 120 based on the PPG signals acquired by the sensor 106. The PPG waveform 120 describes or represents volumetric changes in the blood vessel(s) at the anatomical location. The repetitive changes in the PPG waveform correspond to pulse waves that are generated by contractions of the heart; [0024]); and obtain the two or more parameters from the obtained representative waveform (a skew metric of the PPG waveform 120; [0052]).  

Regarding Claim 6, Watson discloses wherein the processor is further configured to, based on the pulse wave signal being measured, perform preprocessing of the measured pulse wave signal (pre-processing module 112), the preprocessing comprising removing noise from the measured pulse wave signal (The pre-processing module 112 is configured to receive raw PPG signals that are obtained from the individual 102 and remove unwanted signal data (e.g., noise) from the raw PPG signals; [0026]).  

Regarding Claim 7, Watson discloses wherein the first pulse wave analysis result comprises any one or any combination of a ratio between the obtained two or more parameters, a ratio between a value that is obtained by combining the obtained two or more parameters and a remaining one of the obtained two or more parameters, and a ratio between values that are generated by selectively combining the obtained two or more parameters (the two parameters are combined to determine the skew metric (see Equations 1-12), which is then used to determine a cardiac parameter, such as cardiac output (see Equations 13-16); [0050-0055]).  

Regarding Claim 10, Watson discloses wherein the bio-information comprises any one or any combination of a blood pressure ([0061]), a vascular compliance, a cardiac output (Equations 13 and 16), a total peripheral resistance, and a vascular age.  

Regarding Claim 11, Watson discloses an output interface (The user interface 170 may include hardware, firmware, software, or a combination thereof that enables a user to directly or indirectly control operation of the system 100 and the various components thereof; [0032]) configured to output either one or both of the generated first pulse wave analysis result and the estimated bio- information (display 172; The display 172 is configured to display one or more images, such as one or more of the PPG and first derivative waveforms 120, 122. The display 172 may also be configured to show the current stroke volume (not shown) and/or the current cardiac output (not shown); [0032]).  

Regarding Claim 12, Watson discloses a memory (RAM 354; ROM 352) configured to store any one or any combination of the reference parameter that is obtained at the time of the calibration, the generated first pulse wave analysis result, and the estimated bio-information ([0067-0068], [0076-0080]).  

Regarding Claim 13, Watson discloses a method of estimating bio-information (A method for determining stroke volume of an individual; Claim 9), the method comprising: 
measuring, by an apparatus for estimating the bio-information, a pulse wave signal from a user (sensor 106 that is operably coupled to the monitor 104 and configured to detect the PPG signals. The PPG signals may correspond to pulse waves detected from blood flow in a circulatory system of the individual. The pulse waves may be caused by contractions of the heart; [0023]), the pulse wave signal representing a biological condition of the user; 
obtaining, by the apparatus, two or more parameters among a maximum point (max is the maximum value in the data set; [0051]; systolic peak 124; [0034-0035]; Figures 1B-1C), an onset point (first foot 134A; Figure 1B; second foot 134B, Figure 1C), and a point between the maximum point and the onset point (median is the median value in the data set…X is a corresponding value of a data point; [0051]), from a waveform of the measured pulse wave signal;
combining, by the apparatus, the obtained two or more parameters (Interpretation #1: The skew metric may be determined using at least one of Pearson’s skewness, Fisher-Pear son standardized moment coefficient, quartile-based measurements, distance skewness, Cyhelsky's skewness coefficients, or a morphological metric of the derivative waveform; [0050]; Additional equations to determine skew metric may also include…; [0051]; Examiner’s Note: As indicated by “using at least one of…” ([0050]) and “additional equations” ([0051]), there may be multiple equations—a combination of those presented in Equations 1-12—that are used to determine skew metric, which would provide a combination of a point between the maximum point and the onset point, maximum, and onset points to generate a result)
(Interpretation #2: amplitude; systolic peak 124; first foot 134A; second foot 134B [0031-0036]; Figures 1B-1C; the skew metric is indicative of a morphology of at least one of the pulse waves in the derivative waveform; [0012]; Examiner’s Note: the morphology of the pulse wave is analyzed to find the systolic peak, which would represent the maximum point, and the foot, which would represent the onset point; therefore, the two parameters of maximum point and onset point would be combined to generate a result) 
to generate a first pulse wave analysis result ([0050-0051] and Equations 1-12 discloses determining the skew metric (step 210) from the parameters on the waveform; [0055] and Equations 13-16 disclose how cardiac parameters can be determined from the skew metric); 
obtaining a reference parameter based on a pulse wave signal at a time of a calibration (constants and/or coefficients that are computed from relationships derived from observed historical data (e.g. relationships with patient demographic data, such as BMI, height, weight, and the like) and/or measured signal characteristics (e.g. heart rate, a skew metric of the PPG waveform 120, another skew metric of the derivative waveform 122). In some embodiments, the constants and/or coefficients may be derived in whole or in part by calibration through, for example, dilution methods for obtaining cardiac output from which stroke volume can be derived if heart rate is known; [0046]);  
estimating the bio-information for assessing health of the user (the workstation 326 may be configured to display an estimate of an individual’s blood oxygen saturation generated by the monitor 314 (referred to as an SpO2, measurement), HR information from the monitor 314, and blood pressure from a blood pressure monitor (not shown) on the display 328; [0061]) based on a reference bio-information obtained at the time of the calibration and the estimated amount of change in the bio-information (The cardiac output may be determined using the stroke volume. Cardiac output may be defined as the product of stroke volume and heart rate; [0046]; [0055] and Equations 13-16 disclose how cardiac parameters can be determined from the skew metric and the obtained parameters).
Watson fails to disclose generating a second pulse wave analysis result based on the obtained reference parameter; estimating an amount of change in the bio-information compared to the time of the calibration based on an amount of change in the first pulse wave analysis result compared to the second pulse wave analysis result and a bio-information estimation model, and wherein the bio-information estimation model is a predefined model based on one of linear/nonlinear regression analysis, neutral network or deep learning.
In a similar technical field, Lu discloses a method for calculating, estimating, or monitoring the blood pressure of a subject based on physiological features and personalized models (Abstract), generating a second pulse wave analysis result based on the obtained reference parameter (analysis module 220; 320; [0076-0092]; Figure 3; Examiner’s Note: the analysis module outputs multiple analysis results based on the parameters of the signal); estimating an amount of change in the bio-information ([0142]) compared to the time of the calibration (the set of calibration data is acquired at a second time interval; [0018]) based on an amount of change in the first pulse wave analysis result compared to the second pulse wave analysis result (In some embodiments, the system may identify an abnormal signal or waveform (e.g., an abnormal sinus rhythm R wave, another physiological signal, or the like) that may be unsuitable for deriving physiological features, such an abnormal signal or waveform may be abandoned to avoid to be involved in the subsequent calculation or analysis. In some embodiments, the acquired ECG signal may be compared with a reference signal to determine whether the acquired ECG signal includes an abnormal R wave. The reference signal may be a normal sinus rhythm ECG signal, or may be retrieved from a database having historical data; [0135]) and a bio-information estimation model (models 121; calibrated model, personalized model, designated model), and wherein the bio-information estimation model is a predefined model based on one of linear/nonlinear regression analysis ([0113], [0121], [0139], [0142]) neutral network ([0113]) or deep learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the model teachings of Lu into those of Watson in order to provide personalized models that improve the accuracy of the bio-signal estimation, which includes the analyzation of different types of information or different portions of the information (Lu [0113]). 
Regarding Claim 15, Watson discloses wherein the obtaining of the two or more parameters comprises: obtaining a representative waveform representing the measured pulse wave signal (FIG. 1B illustrates, according to an embodiment, a representative PPG waveform 120 based on the PPG signals acquired by the sensor 106. The PPG waveform 120 describes or represents volumetric changes in the blood vessel(s) at the anatomical location. The repetitive changes in the PPG waveform correspond to pulse waves that are generated by contractions of the heart; [0024]); and obtaining the two or more parameters from the obtained representative waveform (a skew metric of the PPG waveform 120; [0052]).  

Regarding Claim 17, Watson discloses wherein the obtaining of the two or more parameters comprises, based on the pulse wave signal being measured, performing preprocessing of the measured pulse wave signal (pre-processing module 112), the preprocessing comprising removing noise from the measured pulse wave signal (The pre-processing module 112 is configured to receive raw PPG signals that are obtained from the individual 102 and remove unwanted signal data (e.g., noise) from the raw PPG signals; [0026]).  

Regarding Claim 20, Watson discloses outputting either one or both of the generated first pulse wave analysis result and the estimated bio-information (display 172; The display 172 is configured to display one or more images, such as one or more of the PPG and first derivative waveforms 120, 122. The display 172 may also be configured to show the current stroke volume (not shown) and/or the current cardiac output (not shown); [0032]).

Regarding Claim 21, Watson discloses wherein the pulse wave signal comprises any one or any combination of photoplethysmogram (PPG) (The system 100 is configured to acquire physiological signals (e.g., photoplethysmogram (PPG) signals or signals that describe blood pressure…the PPG signals may correspond to pulse waves detected from blood flow in a circulatory system of the individual. The pulse waves may be caused by contractions of the heart; [0023]), impedance plethysmogram (IPG), and video plethysmogram (VPG). 
 
Regarding Claim 22, Watson discloses wherein the bio-information comprises any one or any combination of a blood pressure ([0061]), a vascular compliance, a cardiac output (Equations 13 and 16), a total peripheral resistance, and a vascular age.  
Examiner Comment
As noted in the previous Office Action, the prior art does not teach or suggest claims 3, 5, 8, 14, 16, and 18. However, the claims are ineligible for patenting under 35 U.S.C. 101 and 35 U.S.C. 112(b) as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791